Herlihy, J.
Appeal by the claimant from a determination of the Unemployment Insurance Appeal Board which disqualified him from benefits because he provoked his discharge. The issue is whether or not the record contains substantial evidence to support the determination. The board could and did find that the claimant took an unauthorized break from his duties of approximately 25 minutes’ duration. However, the statements that “this was against employer’s rules” and “that such absence was not permissible ” and “ could very well result in his discharge prior to the effective date of his resignation ” are not supported in this record. Upon the hearing the claimant testified that he took afternoon breaks and that other employees often left the premises. There is undisputed testimony in the record that after the coffee break and following a conference with management, the claimant stated that he was going to return to his work and the reply was “Fine, go ahead.” The employer offered no testimony on the hearing and the only statement in the record that such a break was against company policy is an unsworn statement, the signature on which is illegible and *808which did not constitute substantial evidence. The mere fact that the claimant did not have express permission to have such a long break is not sufficient on this record to support the finding that the claimant provoked his own discharge. We have stated on occasions too numerous to mention or cite that the determination of the board is final, if supported by substantial evidence. The present record, considered in its entirety, does not support the finding of the board. The employer’s report stated that the claimant “violated company policy ”, but also stated that the claimant “gave notice he was leaving”. As we have stated before, there comes a time when the employer should put on the record the reason for separation from employment. (See Matter of Paulsen [Gather-wood], 27 A D 2d 493, 495 — 496.) The decision is not supported by substantial evidence. Decision reversed, with costs to appellant, and matter remitted for further proceedings not inconsistent herewith. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J.